DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 6/4/2021 have been entered.  In the amendment, claims 1, 2, 8, 9, 15, and 16 have been amended. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 9-11, filed 6/4/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. §§ 101, 112(a), and 103 have been fully considered and are persuasive in view of Applicant’s amendment and the examiner’s amendment below.  The rejections of claims 1-20 under 35 U.S.C. §§ 101, 112(a), and 103 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael S. Moore on 6/22/2021.
1) Claim 8, line 8, the language “data” has been replaced as follows: 
--data;-- 
2) Claim 15, line 10, the language “data” has been replaced as follows: 
--data;-- 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a computer-implemented method, comprising: improving denoising performance including using an automated process for denoising large-scale data sets, the automated process being adaptable to local signal and noise characteristics of a local region, the automated process comprising: receiving, by an . 
Independent claim 8 recites a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: improving denoising performance including using an automated process for denoising largescale data sets, the automated process being adaptable to local signal and noise characteristics of a local region, the automated process comprising: receiving, by an automated denoising system, seismic survey data; estimating, by the automated denoising system, ambient noise spectra of the seismic survey data; 
Independent claim 15 recites a computer-implemented system, comprising: a computer memory; and a hardware processor interoperably coupled with the computer memory and configured to perform operations comprising: improving denoising performance including using an automated process for denoising large-scale data sets, the automated process being adaptable to local signal and noise characteristics of a local region, the automated process comprising: receiving, by an automated denoising system, seismic survey data; estimating, by the automated denoising system, ambient noise spectra of the seismic survey data; indexing, by the automated denoising system, the received seismic survey data into index sets and partitioning each index set into data blocks; tuning algorithm parameters and model assumptions of the automated denoising system based on the local signal and noise characteristics and the estimated ambient noise spectra; determining a normal range of values for the local region; for each particular data block of a particular index set: slicing the particular data block into frequency slices; and for each particular frequency slice of the particular data block and using the tuned algorithm parameters and model assumptions, processing the particular frequency slice to remove random and erratic noise by: forming a Hankel matrix from the particular frequency slice; determining an optimal rank for the Hankel matrix; determining a clean signal and erratic noise from the ranked Hankel matrix; and returning the clean signal and erratic noise for the particular frequency slice;  assembling, by the automated denoising system, a clean signal data set from the index sets; and providing, by the automated denoising system, the clean signal data set for drilling input. 
The claimed limitations 
as recited in combination in independent claim 1, in particular 
 estimating, by the automated denoising system, ambient noise spectra of the seismic survey data 
tuning algorithm parameters and model assumptions of the automated denoising system based on the local signal and noise characteristics and the estimated ambient noise spectra; determining a normal range of values for the local region 
and
 providing, by the automated denoising system, the clean signal data set for drilling input
as recited in combination in independent claim 8, in particular 
estimating, by the automated denoising system, ambient noise spectra of the seismic survey data 
tuning algorithm parameters and model assumptions of the automated denoising system based on the local signal and noise characteristics and the estimated ambient noise spectra 
and 
providing, by the automated denoising system, the clean signal data set for drilling input
and 
as recited in combination in independent claim 15, in particular, 
estimating, by the automated denoising system, ambient noise spectra of the seismic survey data 
tuning algorithm parameters and model assumptions of the automated denoising system based on the local signal and noise characteristics and the estimated ambient noise spectra 
and 
providing, by the automated denoising system, the clean signal data set for drilling input
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Deschizeaux et al. (US 015/0316674), teaches 
a computer-implemented method, comprising: improving denoising performance including using an automated process for denoising large-scale data sets, the automated process being adaptable to local signal and noise characteristics of a local region, the automated process comprising: receiving, by an automated denoising system, seismic survey data; for each particular data block of a particular index set: slicing the particular data block into frequency slices; and for each particular frequency slice of the particular data block and using the tuned algorithm parameters and model assumptions, processing the particular frequency slice to remove random and erratic noise by: forming a Hankel matrix from the particular frequency slice; determining an optimal rank for the Hankel matrix; determining a clean signal and erratic noise from the ranked Hankel matrix; and returning the clean signal and erratic noise for the particular frequency slice; and assembling, by the automated denoising system, a clean signal data set from the index sets; that the data values of the seismic data are associated with the corresponding positions of the detectors and of the shot point; and partitioning a data set into blocks 
a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: improving denoising performance including using an automated process for denoising largescale data sets, the automated process being adaptable to local signal and noise characteristics of a local region, the automated process comprising: receiving, by an automated denoising system, seismic survey data; for each particular data block of a particular index set: slicing the particular data block into frequency slices; and for each particular frequency slice of the particular data block and using the tuned algorithm parameters and model assumptions, processing the particular frequency slice to remove random and erratic noise by: forming a Hankel matrix from the particular frequency slice; determining an optimal rank for the Hankel matrix; determining a clean signal and erratic noise from the ranked Hankel matrix; and returning the clean signal and erratic noise for the particular frequency slice; and assembling, by the automated denoising system, a clean signal data set from the index sets; that the data values of the seismic data are associated with the corresponding positions of the detectors and of the shot point; and partitioning a data set into blocks 
and  
a computer-implemented system, comprising: a computer memory; and a hardware processor interoperably coupled with the computer memory and configured to perform operations comprising: improving denoising performance including using an automated process for denoising largescale data sets, the automated process being adaptable to local signal and noise characteristics of a local region, the automated process comprising: receiving, by an automated denoising system, seismic survey data; for each particular data block of a particular index set:: slicing the particular data block into frequency slices; and for each particular frequency slice of the particular data block and using the tuned algorithm parameters and model assumptions, processing the particular frequency slice to remove random and erratic noise by: forming a Hankel matrix from the particular frequency slice; determining an optimal rank for the Hankel matrix; determining a clean signal and erratic noise from the ranked Hankel matrix; and returning the clean signal and erratic noise for the particular frequency slice; and assembling, by the automated denoising system. 
Another prior art reference, Song et al. (US 2013/0336091), teaches analysis of seismic traces based on location and including statistical parameters, such as, for example, a detection threshold based on the statistical analysis of trace samples. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular 
 estimating, by the automated denoising system, ambient noise spectra of the seismic survey data 
tuning algorithm parameters and model assumptions of the automated denoising system based on the local signal and noise characteristics and the estimated ambient noise spectra; determining a normal range of values for the local region 
and
 providing, by the automated denoising system, the clean signal data set for drilling input
as recited in combination in independent claim 8, in particular 
estimating, by the automated denoising system, ambient noise spectra of the seismic survey data 
tuning algorithm parameters and model assumptions of the automated denoising system based on the local signal and noise characteristics and the estimated ambient noise spectra 
and 
providing, by the automated denoising system, the clean signal data set for drilling input
and 
as recited in combination in independent claim 15, in particular, 
estimating, by the automated denoising system, ambient noise spectra of the seismic survey data 
tuning algorithm parameters and model assumptions of the automated denoising system based on the local signal and noise characteristics and the estimated ambient noise spectra 
and 
providing, by the automated denoising system, the clean signal data set for drilling input. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645